Filed by Federated Equity Funds on behalf of Federated Market Opportunity Fund. Pursuant to Rule 14a-6 of the Securities Act of 1934 Commission File No. 811-4017 [Missing Graphic Reference] January 20, 2009 IMPORTANT Dear Shareholder: We have attempted to contact you several times regarding an important vote pertaining to a proxy of Federated Market Opportunity Fund. Please contact the number below between the hours of 9:30 a.m. and 9 p.m. Monday through Friday, or Saturday 10 a.m. to 6 p.m. at 1-866-586-0577. Or, you may wish to vote your proxy via the internet, mail or touch tone telephone number; instructions are included on the enclosed ballot. This matter is very important and will take only a moment of your time. We would like to thank you for choosing to invest in Federated funds. Your business is very important to us. Sincerely, [Missing Graphic Reference] John W.
